 616DECISIONSOF NATIONALLABOR RELATIONS BOARDAllegheny Pepsi-Cola Bottling CompanyandAmalga-matedMeat Cutters and Butcher Workmen ofNorthAmerica,Local 117, AFL-CIO,Petitioner,'and Locals 430, 764,771, 776 and992, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca,JointPetitioners.'Cases 5-RC-9005 and4-RC-1 1213February 14, 1975DECISION AND DIRECTION OFELECTIONSBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND PENELLOUpon a petition duly filed in Case 5-RC-9005under Section 9(c) of the National Labor RelationsAct, as amended, a hearing was held on July 22 and30, 1974, before Hearing Officer Nicholas E. Karati-nos of the National Labor Relations Board. Follow-ing the close of the hearing the Regional Director forRegion 5 transferred this case to the Board fordecision. Thereafter, the Employer and the Petitionerfiled briefs.Upon a petition duly filed in Case 4-RC-1 1213under Section 9(c) of the National LaborRelationsAct, as amended,a hearing washeld on October 25,1974, before Hearing Officer Deborah F. Neipris ofthe National LaborRelationsBoard.3 Following theclose of that hearing the ActingRegionalDirectorfor Region 4 transferred this case to the Board fordecision.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard hasdelegated itsauthority in these proceedings to a three-memberpanel.The Board has reviewed the Hearing Officers'rulingsmade at thehearingsand finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these proceedings,4 theBoard finds:1.The Employeris engaged in commerce withinthemeaningof the Act and itwill effectuate thepurposes of the Actto assertjurisdictionherein.2.The Petitioner and the JointPetitioners arelabor organizations claiming to represent certainemployees of the Employer.3.Questionsaffecting commerce exist concerningthe representation of certainemployees of therHereinafter also referred to as Meat Cutters.sHereinafter also referred to as Teamsters.3At the October 25 hearing,the transcript that was developed in Case4-RC-10888 was incorporated by reference and made a part of thetranscript in the instant proceeding.In that case,the Petitioner sought torepresent the employees at the Lancaster branch of the Harrisburg division.Employer within the meaning of Settions 9(c)(1) and2(6) and (7) of the Act.4.The Employer is engaged in the manufacture,bottling, sale, and distribution of soft drinks. Itsmain office is in Baltimore,Maryland, and itoperates through four divisions, each of which isfurther subdivided into a number of branch facilitiesfor the purposes of sales and distribution. Theproceedingsherein involve only the Harrisburgdivision,which has its headquarters in Harrisburg,Pennsylvania. The eight branches which constitutetheHarrisburg division are located in Pennsylvania(atLancaster,York,Harrisburg,Newville,andSelinsgrove),Maryland (at Thurmont and Hagers-town), and West Virginia (at Martinsburg).The Petitioner in Case 5-RC-9005 seeks torepresent a unit consisting of thesalesand distribu-tion employees employed at the Employer's Martins-burg,West Virginia, branch, exclusive of all officeclerical employees, professional employees, guards,and supervisors as defined in the Act. The JointPetitioners in Case 4-RC-11213 seek to represent aunit consisting of sales and distribution employeesemployed by the Employer in all the aforementionedfacilitiesof the Harrisburg division, including allroutesalesmen,route managers, special men, vend-ingmachine mechanics, warehousemen, and salesclericals; and excluding all office clerical employees,professional employees, guards, transport drivers,supervisors as defined in the Act, and all otheremployees.There is no bargaining history for any employees inthe division.The Employer, in agreement with the JointPetitioners, contends that the only appropriate unit isa divisionwide unit, encompassing all employees attheEmployer's eight branch facilities within theHarrisburg division. In support of this contention,the Employerreliesupon,inter alia,the frequentequipment interchange, uniform wages, hours, andworking conditions, severalinstancesof permanenttransfers,functionaland operational uniformityamong the branches, common work skills of employ-ees at each of the branches, and the substantialoverall supervisory authority that the division man-ager exercisesover each of the branches. Petitioner,however, contends that the factors relied on by theEmployer are outweighed by the substantial authori-ty of the branch manager over day-to-day operationsat theMartinsburg,West Virginia, branch, thegeographic separation of the branches, the infrequentThe Regional Director found that the smallest appropriate unit was adivisiodwideunit, and therefore dismissed the petition.No request forreview was filed with the Board.4As the above-captioned cases involve the Employer'sHarrisburgdivision and as the petitions herein seek to represent some or all of theemployees in that division, the cases are hereby consolidated for decision.216 NLRB No. 119 ALLEGHENYPEPSI-COLA BOTTLING COMPANYtemporaryemployee interchangebetween thebranches,and the fact that the employees at theMartinsburg branch form a homogeneous,distinct,and identifiable group.In determining whether a particular group ofemployees constitutes an appropriate unit for bar-gaining where an employer operates a number offacilities,the Board considers such factors as priorbargaining history, centralization of management,managerial responsibility of single store or branchmanagers,differences or similarities in skills andfunctions of employees, extent of employee inter-change, geographical location of the facilities inrelation to each other, the general working condi-tions and fringe benefits, and whether the employeesin the petitioned-for unit constitute a homogeneousand identifiable group.In. the instant case, the record shows that DivisionManager Lebo is responsible for the overall opera-tion of the Harrisburg division. Under Lebo are fourarea managers,each of whom covers two branches inthe division, and whose principal duties are trainingand marketing. Apart from their training responsibil-ities, the area managers have no personnel or laborrelations role.Each of the eight branches has abranch manager, who functions in both sales andmanagerialcapacity.For thereasons discussedbelow, we find that theHarrisburg division, an administrative subdivision ofthe Employer, may constitute an appropriate unit forpurposes of collective bargaining. The record showsthat general policy is implemented and overalladministrative supervision is exercised at the divisionlevel.For example, working conditions, wages, andbenefits are determined at the division level and areuniform among the branches.The employees at eachof the branches perform similar work in functionallyidentical job classifications, and the training andorientation which each employee receives for his jobclassification is the same in all branches.Equipment, trucks, and property are all centrallyobtained by the division through lease or purchaseagreements negotiated by the division manager.Route trucks and equipment are transferred amongthe branches as needed. Advertising and promotionalactivities are established uniformly for the division.All reports, such as for accidents, sales, complaints,insurance, and OSHA are funneled through divisionheadquarters in Harrisburg.DivisionManager Lebo is responsible for theoverall supervision of the Harrisburg division. In thiscapacity, he prepares and administers the division'soperating budget,negotiates leases and purchases,and has final authority for all hiring and termina-617tions.He also determines the weekly productionneeds of the branches and arranges for productdelivery to the branches. As administrative head ofthe division, Lebo communicates almost daily bytelephone with his branch and area managers, andspends a substantial portion of his time travelingbetween the branches, which are located between30-85 miles from division headquarters. Consideringthe above, we find in agreement with the stipulationof the Employer and the Joint Petitioners that thedivisionwide unit composed of sales and distributionpersonnel at the eight branches of the Harrisburgdivision constitutes a unit appropriate for purposesof collective bargaining.Notwithstanding the foregoing, however, we findon the facts of this case that a single branch unit mayalso be appropriate. The record demonstrates, forexample, that despite Lebo's overall supervisoryauthority the branch managers exercise a substantialdegree of autonomy over the daily operation of thebranch. According to Lebo's uncontradicted testimo-ny, branch managers "are responsible for the overalloperation of the branch. They are responsible for theinventories, the money and to make sure the trucksare out on the road and that there are people out onthe road." The branch manager also effectivelyrecommends employees for employment and dis-charge to Lebo, who makes the final decision. Withrespect to initial employment, prospective employeesapply at the branch office where they are interviewedby the branch manager. The branch manager thenchecks the applicant's references and, if there is anopening for which the applicant is qualified, for-wards the application to Lebo with the recommenda-tion that the individual be hired. Once an employeeis hired, the branch manager participates in adminis-tering the training program. Training is uniformthroughout the division, but is conducted locally atthe branches by the branch manager in conjunctionwith the respective area managers. In any event,direct supervision of the employees on a day-to-daybasis is exercised exclusively by the branch manager.Similarly, all run-of-the-mill grievances are han-dled by the branch manager, as are employeereprimands for unsatisfactory performance of duties.The branch manager also keeps daily sales records,time records, and files of accounts receivable-at thebranch, pursues collections of delinquent accounts,and distributes allotted overtime at his discretion tothe employees of the branch. Monthly meetings ofthe employees in the branch are conducted by thebranchmanager.Thus,whileDivisionManagerLebo has overall operational authority for thedivision,we find that the branch manager is 618DECISIONSOF NATIONALLABOR RELATIONS BOARDresponsible for the day-to-day operations of thebranch on a local basis and exercises considerableresponsibility with respect to employment matters.5The Employer adduced evidence showing thatthere have been a substantial number of transfers ofemployees-usually by promotion or on request ofthe employee-among the branches in the Harris-burg division.The record shows, however, thattemporary transfers or interchange of employeesbetween the branches occur infrequently, apparentlyonly in the event of emergency or disaster situations.In such circumstances the evidence of permanenttransfershere adducedis insufficientto render thesingle branch unit inappropriate.Regularly scheduled divisionwide meetings of allemployees occur only once, or possibly twice, eachyear, but even then, according to Lebo, employeesfrom all the branches are not necessarily broughttogether.Lebo also stated that occasionally theemployees of two branches under an area managermight be brought together for a training or promo-tionalmeeting,but there is no indication that thisoccurs with any regularity or frequency.The geographic distance between the branches alsois significant.From the Harrisburg headquarters, it is35 miles to Lancaster, 30 miles to York, 30-32 milestoNewville, 54-55miles to Selinsgrove,60 miles toThurmont,70-75miles to Hagerstown,and 85 milestoMartinsburg.The Employer contends that our decisions inFrito-Lay, Inc.,202 NLRB 1011 (1973), andU-Wanna-Wash Frocks, Inc.,203 NLRB 174 (1973),require adetermination that only a multiplant unit is appropri-ate, and that a single branch unit is clearly inappro-priate here.We disagree. InFrito-Laythe Petitionersought a unit composed of three districts and theemployer contended that thesmallestappropriateunit was the six-district region.In agreeing with theemployer, we emphasized the almost total lack ofautonomy of the districtmanagerover the employeesinhisdistrict.Contrary to the instant case, theregionalmanager inFrito-Layrecruited,screened,and hired the employees, was well acquainted witheach route salesman, and closely observed the workperformance of each individual. The regional manag-er also conducted frequent route inspections, dis-cussed problems directly with the routesalesmen,observed their work, appraised them, and evaluatedthem for promotion. We note that there is no suchclose supervision over the employees by the divisionmanager in the present case.Here, the divisionmanager visits each branch only once every 2 weeks,S In this regard,the record reveals that although Lebo visits theMartinsburg facility about once every 2 weeks,he apparently has no directcontact or dealings with the employees and does not engage in directsupervision of them in their duties.and even then his exposure is limited primarily to thebranch andarea managers.U-Wanna-Wash Frocks, supra,is similarly inappo-site.In thatcase,the production manager was indaily telephone contact with the various facilities,and visited them three to fourtimesper week; therewas substantial interchange of personnel; and theproduct itselfwas shipped between the variousfacilitiesin the course of its completion. Additional-ly,centrally based drivers were used to transportwork and machinery among the plants on a dailybasis, and a central maintenance crew was used torepair machinery at all facilities. These factors are incontrast with those in the present case, where there isinfrequentpersonnel contactwith the divisionmanager, there is virtually no temporary interchangeof employees, and there are branch-based driversand repairmen.Accordingly, on the basis of the foregoing factors,we find that both the single branch unit sought byPetitioner and the multiplant unit sought by JointPetitionersmay be appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act. However, we shall not make a finalunit determination at this time but shall direct thatelections be conducted in the following voting groupsat the Employer's facilities: 6(A) All employees employed at the Employer'sMartinsburg,West Virginia, location, excludingall office clerical employees, professional employ-ees, guards, and supervisors as defined in the Act.(B)All sales employees employed by theEmployerin itsHarrisburg Division, located atSelinsgrove,Lancaster,Harrisburg,York, andNewville,Pennsylvania;and Thurmont, andHagerstown,Maryland; distribution facilities,including all routesalesmen,routemanagers,specialmen, vending machines, warehousemen,and sales clericals; excluding the employees invoting group A, all office clerical employees,professional employees, guards, transport work-ers, supervisors, as defined in the Act, and allother employees.If the majority of employees in voting group Aselects the Meat Cutters, the employees in that groupwillbe taken to have indicated their desire toconstitutea separate bargaining unit, and theRegional Director conducting the election is herebyinstructed to issue a certification of representative totheMeat Cutters for such unit, which the Boardunder the circumstances finds to be appropriate for6The voting groups are described as were the unit descriptionin the twopetitions.Although the descriptions are not identical,the secondshows thatthey cover employees performing identical functions. ALLEGHENYPEPSI-COLA BOTTLING COMPANY619the purposes of collective bargaining.However, if amajority of employees in voting group A does notvote for separate representation,that group willappropriately be included in the divisionwide unitand their ballots shall be pooled with those of votinggroup B.7 If a majority of voting group B, includingany pooled group, votes for the Joint Petitioners,they shall be certified as the representative of theemployees in that group, which under the circum-stances the Board finds to be an appropriate unit forpurposes of collective bargaining.8[Direction of Elections andExcelsiorfootnoteomitted from publication.]r If the votes are pooled,they are to be tallied in the following manner:The votes for Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica,Local117,AFL-CIO,shall be counted as valid votes, but neitherfor nor against the Joint Petitioners which is seeking to represent thedivisionwide unit. All other votes are to be accorded their face value,whether for representation or for no union.In the event that the resultsshow that a majority of the valid ballots have not been cast either for theJointPetitioners or against representation,itwill be deemed to be aninconclusive election,and a second election will be conducted among theemployees in the broader unit in which they will vote as to whether or notthey desire to be representedby JointPetitioners.Penn-Keystone RealtyCorp.,191 NLRB800, fn. 24 at 804(1971).8Of course,in that event the Martinsburg, West Virginia, facility will beadded to the description of unit B.